1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11    SAMUEL DANIEL PALAMINO,
                                               Case No. 2:18-cv-00081-SJO (GJS)
12                 Plaintiff
13            v.                                JUDGMENT
14    JOHN DOE 1, et al.,
15                 Defendants.
16
17         Pursuant to the Court’s Order Dismissing Action Without Prejudice,
18
19         IT IS ADJUDGED that the above-captioned case is dismissed without
20   prejudice.
21
22
     DATED: 8/22/19.
23
24                                        _______________________________
25                                        S. JAMES OTERO
                                          UNITED STATES DISTRICT JUDGE
26
27
28
